Fitzsimons, J.
The plaintiff made a motion to discontinue this action on the ground that the parties hereto had settled their differences. The motion was granted upon the payment of costs. That part of the order requiring payment of costs appears not to satisfy plaintiff, and, therefore, this appeal. It is very true, as appellant’s counsel contends, that the courts favor settlements of law suits by parties thereto, but where it is collusively done for the purpose of defrauding an attorney out of his costs, such settlements do not receive favorable recognition, nor are they encouraged by judges. Lawyers should also discourage such a practice. We are told that the laborer is worthy of his hire, and, carrying out that notion, we say that a lawyer is worthy of his bill of costs, at least, and should not be deprived of the same. We may be depended upon in all proper cases (and this is one) to aid him in the procuration of his just dues.
Order affirmed, with costs.
McG-own and Van Wyok, JJ.. concur.
Order affirmed.